Citation Nr: 0012964	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a history of 
epidermatophytosis of the feet, currently evaluated as 10 
percent disabling.

3.  What evaluation is warranted for hemorrhoids from October 
14, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased ratings for the service-connected bilateral pes 
planus and epidermatophytosis, feet.  The veteran has also 
perfected an appeal from a July 1999 rating action by which 
the RO granted service connection and assigned a 
noncompensable rating for hemorrhoids, effective from October 
14, 1998.

In September 1998, the RO denied entitlement to service 
connection for joint and muscle pain, fatigue, stress, night 
sweats, headaches, and a sinus disorder, to include 
entitlement secondary to an undiagnosed illness.  The veteran 
in July 1999, wrote to the RO and requested consideration of 
a claim for a "Persian Gulf illness," but he was not 
further specific in his pleading.  In response, the RO in 
August and November 1999, notified the veteran that they has 
found the statement not to be sufficient to serve as a notice 
of disagreement.  38 C.F.R. § 20.201 (1999).  The veteran did 
not appeal this determination, and as such, the Board may not 
exercise jurisdiction over these issues.

On appeal the veteran appears to raise a claim of entitlement 
to a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  



FINDINGS OF FACT

1.  Bilateral pes planus is manifested by no more than 
moderate impairment;  there is no showing of marked 
deformity, pain on manipulation and use attenuated, 
indication of swelling on use or characteristic callosities.  

2.  Epidermatophytosis of the feet is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement. 

3.  Since October 14, 1998, hemorrhoids have not been shown 
to be of more than mild to moderate severity.  There is no 
evidence of irreducible, large or thrombotic hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).  

2.  The schedular criteria for an increased rating for 
epidermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §  4.118, Diagnostic 
Codes 7806, 7813 (1999).  

3.  The schedular criteria for a compensable evaluation for 
hemorrhoids at any time since October 14, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When an 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Bilateral pes planus.  The veteran contends that his service-
connected bilateral pes planus is more severe than the 
current rating indicates.  By a May 1995 rating action, 
service connection was granted and a noncompensable 
evaluation assigned for bilateral pes planus.  At that time, 
the RO considered the report of a March 1995 VA examination 
which noted the veteran's predominant complaint of painful 
and sore feet, as well as the assertion that he could not 
work standing on his feet.  Physical examination revealed an 
obvious loss of the usual concavity of the medial 
longitudinal arch which was described as relatively straight 
with slight degree of convexity, with plantar fascia flatter 
on the floor.  There was no tenderness noted across the 
forefoot or across the waist of the foot.  The veteran 
reported that the aching was maximal near the instep or 
medially in front of the heel bilaterally.  He had no 
tenderness on pressure over the heels or Achilles.  The 
veteran was able to stand on tip-toe without difficulty and 
was noted to have strong calf and foot muscles.  The foot 
moved easily on the ankle.  X-ray studies noted that pes 
planus could not be ruled out.  The bony structures were 
intact, and the joint spaces were anatomical.  There were 
hammertoe deformities on toes two through five bilaterally, 
and a slight tendency towards hallux valgus bilaterally.  The 
diagnosis was that of bilateral pes planus.

The veteran presented to a January 1996 VA examination with 
complaints that he was having "more symptoms" related to 
his flat feet.  He reported to the examination wearing 
regular shoes with an arch support inside.  Physical 
examination revealed flexible pes planus, with no subluxation 
or bunion effect at either great toe.  There was tenderness 
at the base of the first metatarsal, left greater than right; 
however, no bony changes were detected.  The diagnosis was 
that of pes planus, unchanged.  

In the January 1996 rating action presently on appeal, the RO 
denied the veteran's claim for a compensable rating.  

The veteran was afforded another VA examination in July 1998 
at which time his medical records and claims folder were 
reviewed.  The veteran related the history of complaints 
pertaining to his feet and reported that he presently had 
aching at the bottoms of both feet, and aching across the 
forefoot when standing.  He reported that he was given 
orthotics because his arches were flat, but could only wear 
them for a short period of time because they were too 
painful.  He presented to the examination wearing flat shoes, 
sneaker, soft type, with soft sock.  He used a cane to take 
some pressure off of the left foot.  

Physical examination revealed that the veteran walked with a 
pronounced limp using a cane in his left hand, with a wide 
based, somewhat antalgic gait.  His feet were noted to have 
lost the usual concavity of the medial longitudinal arch and 
stood in a degree of pronation.  He had no pain exhibited, 
except on vigorous squeezing of the head of the metatarsals 
bilaterally.  He had no pain on pressure over the sole of the 
foot, the heels or forefoot, or on flexion or extension of 
the toes or over the Achilles or ankles.  The foot moved 
easily on the ankle.  There was no crepitation on range of 
motion of the ankle.  The examiner commented that the veteran 
had obvious pes planus which "appears to be at least mildly 
symptomatic" on daily walking.  The diagnosis was that of 
pes planus, bilateral, symptomatic.  

VA outpatient treatment records associated with the claims 
folder include an October 1996 chart extract which noting a 
diagnosis of planovalgus and prescription for shoe inserts.  

In a September 1998 rating action, the RO increased the 
rating to the current level of 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for moderate acquired flatfoot demonstrated by the 
weight-bearing line being over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 30 percent evaluation 
is warranted for severe bilateral acquired flatfoot 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  38 C.F.R. § 4.71a.  

Based on a review of the clinical evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted as the criteria have not been met.  There is no 
evidence of severe bilateral flatfoot manifested by marked 
deformity or indication of swelling on use, or characteristic 
callosities.  The Board is aware that the VA examinations 
have included the veteran's complaints of foot pain; however, 
the most recent examination noted that there was no pain 
exhibited, except on vigorous squeezing of the head of the 
metatarsals bilaterally.  There was no pain on pressure over 
the sole of the foot or on flexion or extension of the toes 
or over the Achilles or ankles.  In addition, that 
examination included an examiner's description of the 
veteran's pes planus as "at least mildly symptomatic."  
Thus, in the absence of symptoms or findings characteristic 
of "severe" flatfoot as contemplated by Diagnostic Code 
5276, and because the veteran's complaint of pain is 
specifically contemplated by the criteria for a 10 percent 
rating, the Board finds that the preponderance of the 
evidence is against the claim for a rating greater than 10 
percent.  In making this determination, the Board has 
considered 38 C.F.R. §§  4.40, 4.45 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), however, unlike 
Diagnostic Codes for joint limitation of motion, pain is 
specifically contemplated under the rating assigned.  Hence, 
the application of these regulations is not appropriate.

Epidermophytosis of the feet.  The veteran contends that the 
service-connected skin disorder affecting both feet is more 
severe than the current rating indicates.  In May 1995, 
service connection was granted and a noncompensable rating 
assigned for epidermophytosis of the feet.  The report of a 
March 1995 VA examination noted the veteran's complaints of 
athlete's foot of both feet during service, feeling better 
more recently.  Physical examination revealed that the feet 
appeared clean, symmetrical, with warm and generally dry 
skin.  There was no discoloration except a small amount of 
intertrigo between the fourth and fifth toes bilaterally.  
The skin was considered to be free of lesions or dermatitis 
otherwise.  The diagnosis was that of history of 
epidermatophytosis of feet, slight improvement.

The report of a December 1995 VA examination included the 
comment that the veteran had tinea pedis, between his toes 
and on the bottom of his feet.  It was further noted that the 
veteran had traumatized his right big toenail and had tinea 
unguium in that nail.  Color photographs were taken; however, 
no diagnosis was offered.  

The veteran was afforded another VA examination in November 
1996 at which time he reported that the tinea pedis between 
his toes and toenails has been much worse than at present.  
He reported that sometimes the skin would peel very deep, 
especially between the toes.  Color photographs were taken; 
however, no diagnosis or further comment was offered.  

The veteran presented to a VA examination in July 1998 at 
which time the claims folder and records, including color 
photographs, were reviewed.  The veteran reported that his 
left foot had improved, but his right foot remained 
symptomatic and "ugly."  On physical examination of the 
feet, bilateral atrophic and darkened nails were noted.  The 
left foot was clear of athlete's foot except for some 
intertrigo between the fourth and fifth toes, and there was a 
notable lack of scale.  On the right foot, the examiner noted 
intertrigo between three of the five toes and 
hyperpigmentation and scales near the sole of the foot and 
margin of the forefoot.  This was dry, but did not have signs 
of weeping or excoriation.  In comparison to photographs 
taken in 1996, the examiner commented that the feet were 
improved, but still symptomatic.  The diagnosis was that of 
bilateral epidermal phytosis, chronic, under treatment. 

VA outpatient treatment records include a December 1994 chart 
entry noting multiple areas of hypopigmentation on the soles 
of the feet and forefoot.  The assessment included possible 
tinea pedis.

The veteran's service-connected epidermatophytosis of the 
feet is evaluated as for eczema, under the provisions of 38 
C.F.R. § 4.118 including Diagnostic Code 7806.  As with 
eczema, the evaluation will depend upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the disease.  
Dermatophytosis with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
constant exudation or itching, and extensive lesions or 
marked disfigurement.  Diagnostic Code 7813. 

The Board has carefully considered the evidence of record, 
but concludes that a 30 percent evaluation is not warranted.  
The findings on the most recent VA examination included the 
examiner's description of the veteran's condition as improved 
when compared to photographs taken in 1996.  The veteran's 
left foot was noted to be clear, except for some intertrigo 
between the fourth and fifth toes.  Findings pertaining to 
the right foot included some intertrigo between three toes 
and hyperpigmentation; however, the skin was dry, with no 
signs of weeping or excoriation.  At no time has the record 
demonstrated any competent evidence of constant exudation or 
itching in affected areas.  In addition, marked disfigurement 
as a result of the service-connected skin disorder has never 
been shown on examination.  Thus, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the service-connected epidermatophytosis of 
the feet. 

Hemorrhoids.  The veteran contends that his hemorrhoids are 
more severe than the current rating, assigned following the 
initial grant of service connection, indicates.  The RO 
accepted an October 1998 statement from the veteran's 
representative as a claim for service connection.  In the 
July 1999 rating action presently on appeal, service 
connection was granted, and a noncompensable rating assigned, 
effective from October 14, 1998.

The report of a July 1998 VA examination include the 
veteran's complaints of frequent rectal bleeding.  The 
veteran gave a history of hemorrhoids with two previous 
hemorrhoidectomies.  He reported that he had noted an 
external hemorrhoid which will protrude from time to time.  
Physical examination revealed some thickening of the tissue 
at the anus.  There was a very small, scarcely perceptible 
scar which was not tender.  The examiner was able to reach a 
hemorrhoid internally immediately inside the anus, but this 
did not produce further bleeding.  The diagnosis was that of 
internal hemorrhoids, and post-operative external 
hemorrhoidectomy times two, asymptomatic.  

The veteran was examined for VA compensation purposes in June 
1999 at which time he reported that he had two external 
hemorrhoids removed and experienced occasional rectal 
bleeding.  He reported an increase of hemorrhoid occurrence 
within the past five years.  The veteran further reported he 
presently had an internal hemorrhoids, possibly more.  He 
complained of "pain, pain, pain" at every bowel movement.  
Physical examination of the rectum revealed no evidence of 
fecal leakage.  There were no hemorrhoids or anal fissures 
present.  The examiner further commented that there was no 
evidence of any thrombosis or bleeding.  Hematocrit and 
hemoglobin levels were within normal limits.  The diagnosis 
was that of hemorrhoids.  The examiner commented that, at 
present, the veteran was asymptomatic with a normal 
examination. Although the veteran had a history of 
hemorrhoids and hemorrhoidectomy, at present, his condition 
was quiescent.  

The veteran's service-connected hemorrhoid disability is 
presently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336 for mild or moderate 
symptoms.  A 10 percent rating requires hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased (compensable) rating.  The report 
of the July 1998 VA examination included a finding of an 
internal hemorrhoid; however, on VA examination in June 1999, 
there were no signs of hemorrhoids and the veteran's 
condition was described as quiescent.  As there is no 
evidence that the veteran currently has irreducible, large or 
thrombotic hemorrhoids, internal or external, the appeal is 
denied.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected disability as prescribed by the Court.  
Fenderson.  Based upon a review of the evidence, specifically 
the two VA examinations, the Board finds that at no time 
since October 1998 has there ever been evidence of the large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, that are 
necessary for a compensable evaluation.  Hence, a staged 
rating warranting a compensable evaluation for a portion of 
the term in question is not warranted.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for the service-connected bilateral pes 
planus is denied.  An increased rating for the service-
connected epidermatophytosis of the feet is denied.  A 
compensable evaluation for hemorrhoids at any time since 
October 14, 1998, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

